Title: To John Adams from Francis Dana, 25 February 1781
From: Dana, Francis
To: Adams, John



Dear Sir
Paris Feby. 25th. 1781Hotel Valois, Rue Richelieu

The enclosed letter came to hand the last Evening; I was about breaking it open, agreable to your directions, but observing it marked Cadiz, and supposing it to be a mear private Letter, I desisted. If it shou’d contain any news from our Country, I doubt not you will advise me of it by the first opportunity. Mr. Bondfield, who has lately been at Paris, writes me from Bordeaux on the 20th. instant: “By this day’s post from Cadiz, we are advised of the sailing of the Spanish Fleet to cruise off Cape St. Vincent, consisting of 30 Sail of the Line”—“Letters from England mention a suspension of the Condemnation of the Dutch Ships, and they are full of the Mediatrix’s influence; notwithstanding these reports, every species of West-India produce are buying up at the most extravagant prices”—“By advices from Amsterdam the Indiana is purchased by the States-General, and the other Frigate on the Stocks, of the same Construction, is finishing with all possible diligence.” Thus far He. What real foundation there is for any part of his Intelligence, I know not.
May I venture to congratulate with you, upon the Commencement of a certain business. You are wholly silent on this head, but he, who stands between KnobbEngelbert François van Berckel and VArthur Lee, has mentioned the matter to Funn James Searle, in a letter he received yesterday.However it rest with us, for ought we know.One, at a time, will do. Applicatio non deest. Francisco Silas Deane is here. The Relation of Missa John Jay has been for about a month past, in the Sea-Ports. Tis said he means not to visit this great City; at which, I much wonder, seeing he has come so far, and means to return back upon the same paces. The particular business I can learn nothing of. I hope the workmen have left open a passage for the Alewives, otherwise there is danger of the dam’s being broken down by the people there abouts, who make use of them, not only in their families, but they are a great article for Bait: besides, if the superfluous water is not let off, it will, upon the first freshets, form such a head as will bear all down before it. Is it possible this danger can be overlooked by any of the proprietors of the Mill?
D.D.J. William Temple Franklin called upon me, and enquired with apparent agitation of spirits whether I had heard of the appointment of ——. I am afraid that he has been taken, and that the particular business with which he was charged may be deranged by that accident. I suppose it was in the line of his profession; and that A.Z. Congress was at last convinced of the necessity, that, as he was to share at least equally according to the terms of the Copartnership, in the profits and losses, he ought to be consulted about the outfits, and the course of the voyage. The very mischeifs have in fact happened, for want of this measure, which SteadyJohn Adams pointed out to, Angelica Comte de Vergennes, in the time of it; but her ear had been so long accustomed to the fulsome language of Adulation, that plain Truth and sound sense did not fail to disgust her. I believe they have however made an impression upon her mind. The folly of her conduct is plainly perceived by all the Family of Steady John Adams, yet out of regard to the Interests of both Families, they prudently say little about it, and hope she will, upon mature reflexion, lay aside her Coquetry, and pursue her true Interests.
My dear Sir, I have been seriously reflecting upon the general State of our Affairs, and having settled it in my own mind, that it is highly probable I shall remain an idle Man, long enough to allow of a visit to AZCongress, and to converse freely with him upon some things touching the commands he was pleased to honour us with, as also upon some other matters, which perhaps might be productive of some good. This Idea I have communicated to Funn James Searle, who seems highly to approve of it, and has begged me to communicate it to you, without loss of time. I have my doubts upon the expediency of the measure—but if, upon full consideration, you approve of it, I wou’d, notwithstanding I so much abominate remounting Mules, and passing over the frightful precipices, set off on my journey resigned to my Fate. I wou’d perform it as quick as possible, and give in person an account of my transactions to you, on my return. In order to go with expedition, I wou’d apply to De NovoMarquis de Castries for a birth in one of his light carriages as far as tis possible to travel with them. He has one frequently passing towards the Seat of AZ Congress, and I have no reason to think he wou’d not readily oblige me in this respect. After quitting that I cou’d take a Mule and trip it over the Mountains as before. Having once passed in safety those of Galice I shall not be much concerned about those which lay in my route. I lay this Idea before you with much diffidence and submit it to your friendly and better consideration. You will do me the justice to believe that I have no private views in this matter—my feelings, in the course of it, must undergo a very severe trial; yet I wou’d once more sustain it, if any benefit cou’d be obtained by it. My reflections are uncomfortable, when I look over the Map. I am, dear Sir, with much respect and esteem your obliged Friend and obedient hble Servt:

FRA DANA


P.S. Has Mr. Grand advised you of my transfer? If so, you will please to cancel the Note.

